DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-17 are being treated on the merits.
Specification
The disclosure is objected to because of the following informalities:
In page 8, line 12, "the basic knitted fabric 2" should read "the basic knitted fabric 3".
Appropriate correction is required.
Claim Objections 
Claims 1-17 contain a plurality of claim limitations lacking proper antecedent basis. Please refer to MPEP 2173.05(e) for guidance on providing proper antecedent basis for claim limitations. Briefly, to establish proper antecedent basis, the first time a claim limitation is recited it should generally be preceded by either the word "a" or "an" (e.g. "a zone"). Subsequent references to that claim limitation should generally be preceded by either the word "said" or "the" (e.g. "the zone"). Antecedent basis problems in the claims are often drafting oversights that are easily corrected and do not result in rejections under 35 USC 112(b) for indefiniteness (see MPEP 2173.0S(e)). Such instances of antecedent basis problems in claims 1-16 are covered here under the "Claim Objections" heading. However, other instances of antecedent basis problems rise to the level of indefiniteness. A claim is indefinite when it contains words and phrases whose meaning is unclear (see MPEP 2173.0S(e)). Instances of antecedent basis problems in the claims which rise to the level of indefiniteness are covered below under the "35 USC 112" heading and result in rejection of the claims under 35 USC 112(b) (see below).
Claims 5, 9-12 and 15 are objected to because of the following informalities:
In claim 5, line 4, "the longitudinal direction" appears to read "a longitudinal direction";
In claim 9, line 1, "the direction" appears to read "a direction";
In claim 9, line 1, "the stitch rows" appears to read "stitch rows";
In claim 10, line 2, "the area" appears to read "an area";
In claim 11, line 2, "the row of stitches" appears to read "a row of stitches";
In claim 15, line 2, "the knitting thread" appears to read "a knitting thread".
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 recited the limitation "pocketlike", which renders the claim indefinite.  The term "pocketlike" is not defined by the claim.  The specification does not disclose what structure(s) would be considered as "pocketlike"; therefore, it is unclear as to what is included within the metes and bounds of the term "like".  For examination purposes, the term "pocketlike" has been construed to be any structure that is capable of functioning as a receptacle.
	Claim 1 recites the limitations "each receiving member comprises a front ply and a back ply" and "with the front ply and the back ply being seamlessly knitted to each other so as to form the tubular or pocketlike receiving member", which renders the claim indefinite.  It is unclear whether the "front ply" and the "back ply" are components of a finished knitted product, or evolving elements during a knitting process of forming the knitted product.  It is noted that after seamlessly knitted, the finished receiving member would be a seamless ply instead of comprising a front ply and a back ply.  The limitations appear to be claiming mixed features of a finished product and an intermediate knitted structure.  In addition, the terms "front" and "back" are relative terms; however, the claim does not define the terms and the specification does not provide a standard for ascertaining the requisite degree.  As such, it is unclear what structures are the "front ply" and the "back ply" respectively. Therefore the metes and bounds of the claim are unclear and cannot be ascertained. For examination purposes, the limitations have been construed to be that each receiving member is formed by seamlessly knitting a first ply and a second ply to each other.
	Claim 5 recites the limitations "a knit/purl pattern" and "a knit/knit pattern", which renders the claim indefinite. The recited patterns are not defined by the claim, the specification does not provide a standard for ascertaining the features of the pattern, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes, "a knit/purl pattern" has been construed to be a pattern comprising at least a knit stitch and at least a purl stitch, and "a knit/knit pattern" has been construed to be a pattern comprising knit stitches.
	Claim 5 recites the limitation "an outer face disposed opposite thereto", which renders the claim indefinite.  It is unclear what structure is being referred to with respect to the term "thereto" in the context of the claim, either the inner layer or the body extremity.  For examination purposes, the limitation has been construed to be "an outer face disposed opposite the inner layer".
	Claim 6 recites the limitations "a front ply" and "a back ply", which renders the claim indefinite.  The terms "front" and "back" are relative terms; however, the claim does not define the terms and the specification does not provide a standard for ascertaining the requisite degree.  As such, it is unclear what structures are considered as the "front ply" and the "back ply" respectively.  For examination purposes, the limitations have been construed to be "a first ply" and "a second ply" respectively.
	Claim 10 recites the limitation "which knitting thread", which renders the claim indefinite.  It is unclear what Applicant refers to in the context of the claim.  Does Applicant refer to the previously defined "knitting thread" in the claim?  For examination purposes, the limitation has been construed to be "and the knitting thread".
	Claim 10 recites the limitations "one ply" and "the opposite ply", which renders the claim indefinite. With respect to "one ply", it is unclear whether Applicant refers to one of the previously defined plies or any other ply.  In addition, it is also unclear which ply Applicant refers to by "the opposite ply" as it is related to "one ply".  For examination purposes, "one ply" has been construed to be "one of the first and second plies", and "the opposite ply" has been construed to be "the other ply of the first and second plies".
	Claim 11 recites the limitation "the crossover point", which renders the claim indefinite.  Claim 11 depends from claim 10, and claim 10 has set forth "crossover points".  It is unclear which crossover point Applicant is referring to.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, "the crossover point" has been interpreted as "a crossover point".
	Claim 11 recites the limitations "one ply" and "the opposite ply", which renders the claim indefinite. With respect to "one ply", it is unclear whether Applicant refers to one of the previously defined plies or another ply.  In addition, it is also unclear which ply Applicant refers to by "the opposite ply" as it is related to "one ply".  For examination purposes, "one ply" has been construed to be "one of the first and second plies", and "the opposite ply" has been construed to be "the other ply of the first and second plies".
	Claim 12 recites the limitation "the front ply and the back ply are swapped at the crossover points and vice versa", which renders the claim indefinite.  First, the claim is set forth as a product claim; however, the limitation appears to recite a process of forming a product.  Second, it is unclear what Applicant refers to by the phrase "vice versa".  The preceding recitation "the front ply and the back ply are swapped at the crossover points" does not define any order or relation which can be reversed.  Therefore the metes and bounds of the claim are unclear and cannot be ascertained.  For examination purposes, the limitation has been construed to be "the first ply and the second ply are swapped at the crossover points during a knitting process".
	Claim 15 recites the limitations "one ply" and "the opposite ply", which renders the claim indefinite. With respect to "one ply", it is unclear whether Applicant refers to one of the previously defined plies or another ply.  In addition, it is unclear which ply Applicant refers to by "the opposite ply" as it is related to "one ply".  For examination purposes, "one ply" has been construed to be "one of the first and second plies", and "the opposite ply" has been construed to be "the other ply of the first and second plies".
	Claim 17 recites the limitation "in a longitudinal direction", which renders the claim indefinite.  The claim does not define the longitudinal direction; and any direction can be considered as a longitudinal direction. Therefore the metes and bounds of the claim are unclear and cannot be ascertained.  For examination purposes, the limitation has been construed to be "in a longitudinal direction of the receiving member".
Claims 2-17 each depend from rejected claim 1 and are likewise rejected. 
 Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claim 16 recites the limitation "each spacer element holds fingers or toes", which appears to be claiming parts of the human body which is not directed to statutory subject matter (i.e. human per se). See MPEP 2106, Section I.  It is respectfully suggested that this rejection may be overcome by including a phrase such as "configured to," "adapted to," "when in use," "capable of" or "while being worn."  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1-12 and 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yasuhiko (JPH 07252701 A).
Regarding claim 1, Yasuhiko discloses a knitted compression article (a knitted sock, which is capable of functioning as a compression sock; figs. 1-2; paras. 0005, 0007; claim 1) with a plurality of tubular or pocketlike receiving members (separated toe portions 6; figs. 1-2; para. 0008) for receiving at least one finger or toe of a wearer of the compression article (fig. 2; paras. 0005, 0008), with a spacer element (connection portion 12; figs. 1, 3; para. 0008) being disposed at least between two adjacent receiving members (figs. 1, 3; para. 0008), wherein each receiving member is formed by knitting a first ply and a second ply seamlessly to each other (a first ply and a second ply shown in figs. 5-6; paras. 0010-0011), and wherein each spacer element is formed by connecting the first ply and the second ply to each other by a machine knitting technique (figs. 5-6; paras. 0010-0011).
Regarding claim 2, Yasuhiko discloses the compression article of Claim 1, and further discloses wherein the compression article as a whole is seamless (the sock is formed by a single knitting process, therefore the sock is seamless; paras. 0007-0008) and each spacer element is formed without seams (the sock, including the space elements, is formed by a single knitting process; figs. 5-6; paras. 0010-0011).
Regarding claim 3, the claim is deemed a product-by-process.  The determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process. That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process. See MPEP 2113.  In this case, the sock of Yasuhiko meets the structural features as claimed, and the claimed process of forming the sock does not render any patentable weight to the sock.  
Regarding claim 4, Yasuhiko discloses the compression article of Claim 1, and further discloses wherein each spacer element is formed by swapping the first ply and the second ply (fig. 6; para. 0011).
Regarding claim 5, Yasuhiko discloses the compression article of Claim 1, and further discloses wherein the compression article includes a basic knitted fabric (figs. 1-2; para. 0007) having an inner face that, when the compression article is worn, faces a body extremity and an outer face disposed opposite thereto (figs. 1-2), with the basic knitted fabric being knitted along a stitch wale direction extending substantially in a longitudinal direction of the receiving members (the knit having wales in a longitudinal direction of the receiving members; see figs. 3, 5-6; paras. 0008, 0010-0011) and having rows of stitches extending at right angles relative to the stitch wale direction (see figs. 5-6; paras. 0008, 0010-0011).
Regarding claim 6, Yasuhiko discloses the compression article of Claim 5, and further discloses wherein the basic knitted fabric is knit in a knit/purl pattern or in a knit/knit pattern (a knit/knit pattern; see figs. 5-6; paras. 0010-0011) and has a first ply and a second ply (figs. 5-6; paras. 0010-0011) that is seamlessly connected to the first ply (figs. 5-6; paras. 0010-0011), with the front ply and the back ply being fabricated from at least one elastic or inelastic knitting thread (a knitting thread is either elastic or inelastic).
Regarding claim 7, Yasuhiko discloses the compression article of Claim 5, and further discloses wherein a weft thread (plating yarn 15; fig. 5; para. 0010) is incorporated or inserted into the basic knitted fabric (fig. 5; para. 0010).
Regarding claim 8, Yasuhiko discloses the compression article of Claim 7, and further discloses wherein the weft thread extends in each row of stitches or in every second row of stitches of the basic knitted fabric (extends in each row of stitches; fig. 5; para. 0010).
Regarding claim 9, Yasuhiko discloses the compression article of Claim 1, and further discloses wherein in a direction of stitch rows, each spacer element extends over at least two or three stitches (at least three stitches; see fig. 6).
Regarding claim 10, Yasuhiko discloses the compression article of Claim 1, and further discloses wherein the first ply and the second ply of each receiving member has a knitting thread incorporated therein (fig. 6; para. 0011), and the knitting thread, in an area of each spacer element, is carried over from one of the first and second plies to the other ply of the first and second plies at crossover points (fig. 6; para. 0011).
Regarding claim 11, Yasuhiko discloses the compression article of Claim 10, wherein in an area of each spacer element, the knitting thread is floating in a stitch adjacent to a crossover point in a row of stitches and/or at the crossover points (floating at crossover points; see fig. 6; para. 0011), the knitting thread of one of the first and second plies is cross-knitted in as a stitch or as a tuck stitch in the other ply of the first and second plies at crossover points (cross-knitted as a stitch 9 or 11; see fig. 6).
Regarding claim 12, Yasuhiko discloses the compression article as of Claim 10, and further discloses wherein in an area of each spacer element, the first ply and the second ply are swapped at the crossover points during a knitting process (fig. 6; para. 0011).
Regarding claim 14, Yasuhiko discloses the compression article of Claim 1, and further discloses wherein the compression article is a stocking, sock, or sock liner (a knitted sock; figs. 1-2; paras. 0005, 0007), with at least one of the plurality of receiving members for receiving a toe and/or with at least another of the plurality of receiving members for receiving additional toes (figs. 1-2; para. 0008).
Regarding claim 15, Yasuhiko discloses the compression article of Claim 5, and further discloses wherein each spacer element is knitted from a knitting thread of the basic knitted fabric by cross-knitting the knitting thread in from one of the first and second plies to the other ply of the first and second plies (see fig. 6; para. 0011).
Regarding claim 16, Yasuhiko discloses the compression article of Claim 1, and further discloses wherein each spacer element is configured to hold fingers or toes accommodated in the receiving members at a distance from each other and/or exert an increased pressure on the areas of the spaces between the fingers or toes (fig. 3; para. 0005; claim 1).
Regarding claim 17, Yasuhiko discloses the compression article of Claim 1, and further discloses wherein each receiving member extends over a predefined length in a longitudinal direction of the receiving member (separated toe portions 6; figs. 1-2) and wherein each spacer element (connection portions 12; figs. 1-2) extends over at least 1/3 the length of the respective adjacent receiving member (see figs. 1-2; para. 0012).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Yasuhiko (JPH 07252701 A) in view of Siegfried (DE 10229764 A1).
Regarding claim 13, Yasuhiko discloses the compression article of Claim 1. Yasuhiko does not disclose wherein the compression article is a glove, with at least one of the plurality of receiving members for receiving a thumb and/or at least another of the plurality of receiving members for receiving a finger.  However, Siegfried teaches wherein a knitted compression article is a glove (a knitted swim glove, which is capable of exerting compression on a user's hand; fig. 1; see English translation; paras. 0001, 0006), with at least one of the plurality of receiving members for receiving a thumb and/or at least another of the plurality of receiving members for receiving a finger (see fig. 1), with a space element (web 1; fig. 1; para. 0007) being disposed at least between two adjacent receiving members (fig. 1; paras. 0002, 0007).  Yasuhiko and Siegfried are analogous arts.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have used the same configuration of the compression sock as disclosed by Yasuhiko, to make a compression glove with at least one of the plurality of receiving members for receiving a thumb and/or at least another of the plurality of receiving members for receiving a finger as taught by Siegfried, in order to apply a known technique to improve similar products in the manner as claimed thereby providing a compression swim glove with space elements between fingers for creating a large water displacement surface (Siegfried; para. 0007).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Additional relevant references are cited on attached PTO-892 form and can be used to formulate a rejection if necessary.  Powell (US 2877,635 A) and Ducreus (WO 2017168095 A1) are directed to knitted gloves comprising integrally knitted space elements between adjacent finger portions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIYING ZHAO whose telephone number is (571)272-3326.  The examiner can normally be reached on 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on (571)272-4888.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AIYING ZHAO/
Examiner, Art Unit 3732